Citation Nr: 0836362	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  05-07 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of 
an injury to back, hip, and leg, to include right-sided 
numbness (back, hip, and leg disability).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel




INTRODUCTION

The veteran served on active duty from August 1965 to August 
1968.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 2004 decision of the St. Louis, Missouri, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which determined new and material evidence was not 
received.

In a January 2007 decision, the Board remanded this issue to 
the RO, via the Appeals Management Center (AMC), in 
Washington, DC, for additional development.  The AMC/RO 
completed the additional development as directed, continued 
to deny reopening of the claim, and returned the case to the 
Board for further appellate review.


FINDINGS OF FACT

1.  A November 1999 rating decision denied entitlement to 
service connection for residuals of a hairline hip fracture, 
including arthritis, and lumbar spine degenerative disc 
disease.  In the absence of an appeal, this decision is 
final.

2.  The evidence submitted since the November 1999 rating 
decision, by itself, or when considered with the previous 
evidence of record, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

The November 1999 rating decision is final.  New and material 
evidence has not been received to reopen a claim for service 
connection for residuals of an injury to back, hip, and leg, 
to include right-sided numbness (back, hip, and leg 
disability).  38 U.S.C.A. §§ 1110, 5103, 5103A, 5108, 7105 
(West 2002 and Supp. 2008); 38 C.F.R. § 3.156(a) (2000); 
38 C.F.R. § 3.159 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  Pursuant to the Board's 
remand, VA notified the veteran in February 2007 of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant, what part VA will attempt to 
obtain, and notice of how disability ratings and effective 
dates are assigned in the event service connection is 
granted.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The letter also informed the veteran of the specific reason 
why his prior claim was denied and the type evidence he 
needed to submit to meet the new and material evidence 
requirement.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

Notwithstanding the remand's directive to inform the veteran 
of the provisions of 38 C.F.R. § 3.156 (2001), the February 
2007 letter informed him of 38 C.F.R. § 3.156(a) (2008).  
Apparent content-notice errors of this type are presumed 
prejudicial unless VA rebuts the presumption.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The Board, 
however, finds the veteran was not prejudiced by the error 
for the following reasons:  First, as discussed infra, 
neither the February 2007 letter nor earlier VCAA notice 
letters was incorrect, as a March 1999 claim to reopen was 
adjudicated by the November 1999 rating decision.  Second, 
the February 2007 letter correctly informed him of the type 
evidence he needed to submit to reopen his claim, which in 
reality is more important to a layman than stating a legal 
standard.  He was told he needed a medical nexus opinion from 
a medical provider.  Third, the AMC/RO informed the veteran 
of the prior new and material evidence standard in the June 
2008 supplemental statement of the case, which complied with 
the remand instruction.  Finally, the appellant did not 
submit any additional evidence in response, confining his 
response to a written statement received in July 2008.

Thus, any error due to the February 2007 letter was cured and 
rendered harmless, as the veteran was not deprived of a 
meaningful opportunity to participate in the adjudication of 
his claim, and he did in fact participate.  See Washington v. 
Nicholson, 21 Vet. App. 191 (2007).  His claim was 
readjudicated on a de novo basis as shown in the June 2008 
supplemental statement of the case, which cured any timing-
of-notice error as well.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).

VA has also fulfilled its duty to assist the veteran in 
obtaining identified and available evidence needed to 
substantiate a claim.  The Board notes the representative's 
assertion that the AMC/RO failed to arrange for a VA 
examination as "directed" in the remand.  The June 2008 
supplemental statement of the case correctly informed the 
veteran and his representative that an examination was 
directed only if new and material evidence was received-
which did not occur.  See 38 C.F.R. § 3.159(c)(4)(iii).  
While the veteran may not have received full notice prior to 
the initial decision, after notice was provided, he was 
afforded a meaningful opportunity to participate in the 
adjudication of the claim.  In sum, there is no evidence of 
any VA error in notifying or assisting him that reasonably 
affects the fairness of this adjudication.

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by an appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).



Legal Background

The RO received a claim of entitlement to service connection 
for numbness secondary to a hairline fracture of the hip, as 
well as a claim of entitlement to service connection for 
arthritis and lumbar degenerative disc disease secondary to 
the hairline fracture, in March 1999.  He had asserted 
earlier that he was treated in service for the injury.

Service Connection Requirements

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2007).  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  Further, where a veteran served 
continuously for ninety (90) days or more during a period of 
war, or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§  3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

A disability which is proximately due to or the result of a 
service-connected injury or disease shall be service 
connected.  38 C.F.R. § 3.310.  Further, a disability which 
is aggravated by a service-connected disorder may be service 
connected to the degree that the aggravation is shown.  Allen 
v. Brown, 7 Vet. App. 439 (1995).

In order to establish entitlement to secondary service 
connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

Adjudication of The Claim

In his August 1965 enlistment Report Of Medical History the 
veteran reported a history of a back injury.  The August 1965 
Report Of Medical Examination For Enlistment notes, however, 
that his spine was clinically normal, and there were no 
notations or comments by the examiner.  He was deemed 
physically fit for enlistment.  Thus, the presumption of 
soundness attaches.  38 C.F.R. § 3.304(b).

Service treatment records note the veteran's December 1965 
presentation at sick bay with a complaint of low back pain 
secondary to lifting weights.  No physical findings are 
noted, and he was treated with ultra sound.  Service 
treatment records reflect no further entries related to 
complaints, findings, or treatment for, a low back disorder.  
The August 1968 Report Of Medical Examination For Release 
From Active Service notes the spine and other musculoskeletal 
system was assessed as normal.  

The veteran had filed an earlier claim with VA in 1995.

An October 1995 VA peripheral nerve examination report noted 
the veteran's complaints as right-sided pain and numbness.  
Objective examination was unremarkable, as the examiner noted 
no deficits in range of motion.  X-rays of the right hip were 
negative for evidence of a fracture.  Lumbar x-rays showed 
degenerative disc disease at L5-S1.  The examiner diagnosed 
the degenerative disc disease, and referred the veteran for a 
neurological examination.  He was referred for a December 
1995 electromyographic study as part of his neurological 
examination, but the examiner could only study the veteran's 
medial nerve because the appellant refused to undergo further 
testing.

Neither the peripheral nerve examinations conducted in 1995 
nor that conducted in 1996 revealed any musculoskeletal 
pathology other than then degenerative disc disease.  
Further, neither examiner opined that degenerative disc 
disease was causally linked to the veteran's active service.  
VA outpatient clinical records of the neurology clinic in 
December 1995 note no orthopedic findings.  A normal gait was 
noted.  There was no evidence of any complaints or treatment 
for arthritis within one year of the veteran's separation 
from active service.  See 38 C.F.R. §§ 3.307, 3.309(a).

The RO in November 1999 considered chiropractic records of 
1994 maintained by a Dr. Hulse, D.C., which noted paraspinous 
myofascitis, but which do not offer a nexus opinion or other 
indication of a link between that disorder and the veteran's 
active service.  Notwithstanding the fact that a final May 
1996 rating decision denied service connection for right-side 
numbness due to an injury to the back/hip/leg, the RO 
adjudicated the veteran's 1999 claim on a de novo basis in 
November 1999.  A November 1999 letter notified the veteran 
of the decision and of his appeal rights.  The claims file 
contains nothing to indicate he did not receive the November 
1999 decision letter, or any record that the U.S. Postal 
Service returned it to VA as undeliverable.  Neither is there 
any record of his having submitted a timely Notice of 
Disagreement with that decision.  Thus, the November 1999 
rating decision is final and binding on the veteran.  
38 U.S.C.A. § 7105 (West 2002).

As noted above, the remand deemed the date the veteran filed 
his application to reopen his previously denied claim as 
March 1999.  The regulation applicable to new and material 
evidence, 38 C.F.R. § 3.156(a), was amended, effective August 
29, 2001.  See 66 Fed. Reg. 45,620.  As noted above, however, 
because the November 1999 rating decision adjudicated the 
March 1999 application to reopen, the veteran's current 
application to reopen his claim is in fact the one the RO 
received in November 2003.  Although this is the case, in as 
much as the Board earlier remanded the appeal for 
consideration under the prior standard for new and material 
evidence, that is the standard the Board will use as the law 
of the case.  In light of the evidentiary posture of the 
case, however, this really has no substantive impact on the 
veteran's appeal.

New and Material Evidence

Once a decision becomes final, absent submission of new and 
material evidence, the claim may not thereafter be reopened 
or readjudicated by VA.  38 U.S.C.A. § 7104; 38 C.F.R. § 
3.156(a); Suttman v. Brown, 5 Vet. App. 127, 135 (1993).

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative or redundant, in that it presents 
new information.  38 C.F.R. § 3.156 (2000); Colvin v. 
Derwinski, 1 Vet. App. 171 (1990).  See also Evans v. Brown, 
9 Vet. App. 273, 284 (1996), wherein the United States Court 
of Appeals for Veterans Claims (Court) held that the question 
of what constitutes new and material evidence requires 
referral only to the most recent final disallowance of a 
claim.

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. § 
3.156(a).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened and considered 
on the merits.  38 U.S.C.A. § 5108.

The Court has held that, in determining whether evidence is 
new and material, the credibility of the new evidence is, 
preliminarily, to be presumed.  If the additional evidence 
presents a reasonable possibility that the claim could be 
allowed, the claim is accordingly reopened and the ultimate 
credibility or weight that is accorded such evidence is 
ascertained as a question of fact.  Justus v. Principi, 3 
Vet. App. 510 (1992).

Analysis

The primary evidence added to the record since the November 
1999 rating decision are the records relied on by the Social 
Security Administration in its award of benefits to the 
veteran, effective January 1996, secondary to his Workmen's 
Compensation claim.  The primary evidence relied upon by the 
Social Security Administration Administrative Law Judge was a 
medical report by Dr. Frank.  Dr. Frank noted the veteran 
reported his low back pain started in 1968 shortly after his 
discharge from the Navy.  He told Dr. Frank he went to a VA 
treatment facility about a week after his discharge and was 
told he had a problem with his tailbone.  Dr. Frank diagnosed 
a possible herniated disc at L5-S1 with S1 radiculopathy.  He 
did not render an opinion addressing any causal link between 
the veteran's lumbar degenerative disc disease and his active 
service.

The veteran's 1995 application for benefits did not report 
any prior VA treatment.  Further, after requesting a search 
of VA's archived medical data, the RO could find no 
verification the veteran was treated at a VA facility in 
1968.

The Social Security Administration records are new evidence, 
as they were not before the rating board in 1999.  They are 
not material, however, as Dr. Frank's report does not 
indicate any nexus between a lumbar, hip or right leg 
disorder and service.  Further, Dr. Frank only noted the 
veteran's oral report that he sought VA treatment in 1968.  
He noted no prior history of degenerative disc disease, and 
he did not find that degenerative disc disease existed within 
one year of the veteran's separation from active service.  
Thus, his report adds nothing of substance to the veteran's 
claimed disability picture and, as a result, it is not so 
significant that it must be considered in order to decide the 
veteran's claim.

VA outpatient treatment records have also been added to the 
record, but they reveal no more than the veteran's complaints 
of low back and right hip pain and his treatment for these 
complaints.  For purposes of new and material evidence, 
however, these records are redundant because they show no 
more than his treatment for the disorder he claims.  
See Morton v. Principi, 3 Vet. App. 508 (1992) (per curiam) 
(medical records describing veteran's current condition are 
not material to issue of service connection and are not 
sufficient to reopen claim for service connection based on 
new and material evidence.).

In light of the above, the Board is constrained to find new 
and material evidence has not been received.  38 C.F.R. 
§ 3.156(a) (2000).  The benefit sought on appeal is denied.

Because appellant has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit of the doubt doctrine does not 
need to be applied in this case.  Annoni v. Brown, 5 Vet.App. 
463, 467 (1993).


ORDER

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for residuals of 
an injury to back, hip, and leg, to include right-sided 
numbness (back, hip, and leg disability).  The petition to 
reopen is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


